J-S14040-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 :   IN THE SUPERIOR COURT OF
                                              :         PENNSYLVANIA
                    Appellee                  :
                                              :
              v.                              :
                                              :
CHRISTOPHER OWEN ADAMS,                       :
                                              :
                    Appellant                 :       No. 2452 EDA 2014

       Appeal from the Judgment of Sentence entered on August 15, 2014
             in the Court of Common Pleas of Montgomery County,
                 Criminal Division, No. CP-46-SA-0000322-2013

BEFORE: DONOHUE, OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED APRIL 16, 2015

        Christopher Owen Adams (“Adams”) appeals from the judgment of

sentence imposed following his conviction of operating a vehicle while under

suspension for driving under the influence. See 75 Pa.C.S.A. § 1543(b)(1).1

We affirm.

1
    Section 1543 states, in pertinent part:

§ 1543. Driving while operating privilege is suspended or revoked.

                                       ***

     (b) Certain offenses.

        (1) A person who drives a motor vehicle on a highway or
        trafficway of this Commonwealth at a time when the person’s
        operating privilege is suspended … shall, upon conviction, be
        guilty of a summary offense and shall be sentenced to pay a fine
        of $500 and to undergo imprisonment for a period of not less
        than 60 days nor more than 90 days.

75 Pa.C.S.A. § 1543(b)(1).
J-S14040-15


      After a DUI conviction, the Pennsylvania Department of Transportation

(“PennDOT”) suspended Adams’s license for one year, effective December

20, 2012.     On March 4, 2013, Officer Clarence Dickerson (“Officer

Dickerson”) noticed Adams filling the gas tank of a vehicle at a gas station.

Officer Dickerson recognized Adams and checked his license status. Adams’s

PennDOT records informed Officer Dickerson that Adams’s license was

suspended.    After Adams drove out of the parking lot, Officer Dickerson

pulled him over and issued a citation.

      Adams challenged the citation.      A magisterial district judge found

Adams guilty under section 1543(b)(1), sentenced him to 60 days in prison,

and ordered him to pay a $500 fine.        Adams appealed to the Court of

Common Pleas of Montgomery County. Following a trial de novo, the trial

court found Adams guilty under section 1543(b)(1), sentenced him to 60

days in prison, and imposed a $500 fine.      Adams filed a timely Notice of

Appeal and a Pa.R.A.P. 1925(b) Concise Statement of Matters Complained of

on Appeal.

      On appeal, Adams raises the following questions for our review:

      I. [Whether] the Commonwealth present[ed] sufficient evidence
      of actual notice of a DUI related suspension to sustain a
      conviction under § 1543(b) of the [V]ehicle [C]ode?

      II. Whether the trial court’s verdict was against the weight of the
      evidence because the Commonwealth did not present evidence
      of actual notice of a DUI related suspension to sustain a
      conviction under § 1543(b) of the [V]ehicle [C]ode?




                                  -2-
J-S14040-15


      III. Whether the trial court erred in finding that [Adams] should
      have known that his driver’s license was under suspension due
      to a prior guilty plea to DUI?

      IV. Whether [the] trial court erred in finding [Adams] guilty
      under § 1543(b) of the Vehicle Code because the Commonwealth
      did not present evidence of actual notice of a DUI related
      suspension to sustain a conviction under § 1543(b) of the
      Vehicle Code?

Brief for Appellant at 4.

      We will address Adams’s first and fourth claims together, because they

involve the same question. Adams argues that the Commonwealth did not

present sufficient evidence to prove that he received actual notice of his

license suspension. Id. at 9. He asserts that he never received PennDOT’s

notice of license suspension in the mail,2 and therefore, he did not know that

his license was suspended at the time of the stop. Id. at 13.3

      In reviewing a challenge to the sufficiency of the evidence,

      [w]e must determine whether the evidence admitted at trial and
      all reasonable inferences drawn therefrom, when viewed in the
      light most favorable to the Commonwealth as the verdict
      winner[,] is sufficient to support all elements of the [offense]. A
      reviewing court may not weigh the evidence or substitute its
      judgment for that of the trial court.




2
  PennDOT’s records indicate that the official notice of suspension was mailed
on November 15, 2012. Adams’s father testified that he was the only
person with a key for the mailbox, and that he never received notification
from PennDOT regarding Adams’s suspension. N.T., 8/29/13, at 12.
3
 Adams concedes that there is enough evidence to demonstrate that he was
aware that his driving privilege would be suspended for his DUI conviction at
some future date. Brief for Appellant at 10. He argues only that he did not
have actual notice that he was subject to suspension on March 4, 2013. Id.


                                  -3-
J-S14040-15


Commonwealth v. Snyder, 870 A.2d 336, 346 (Pa. Super. 2005)

(quotation marks and citations omitted).

      “In order to uphold a § 1543(b) conviction, the Commonwealth must

establish that the defendant had actual notice that his license was

suspended.”   Commonwealth v. Brewington, 779 A.2d 525, 527 (Pa.

Super. 2001). The Commonwealth may use either circumstantial or direct

evidence to prove actual notice.    Commonwealth v. Zimmick, 653 A.2d
1217, 1221 (Pa. 1995). Mailing the notice of suspension, without more, is

insufficient to prove actual notice. Commonwealth v. Kane, 333 A.2d 925,

926 (Pa. 1975). Proof of actual notice “may take the form of a collection of

facts and circumstances that allow the fact finder to infer that a defendant

has knowledge of suspension.”      Commonwealth v. Crockford, 660 A.2d
1326, 1330-31 (Pa. Super. 1995).

     Here, the Commonwealth presented sufficient evidence that Adams

had actual notice of his license suspension.       At the DUI guilty plea

sentencing, the court informed Adams that he was to serve a license

suspension.   See N.T., 8/29/13, at 11.    Moreover, Adams’s driving record

indicates that PennDOT mailed notice of his suspension on November 15,

2012. Id. at 7. Adams had previously served another license suspension,

notice of which was mailed to the same address, which indicates that he is

familiar with the suspension process.    See Commonwealth v. Gray, 514
A.2d 621, 623 (Pa. Super. 1986) (stating that where appellant received



                                   -4-
J-S14040-15


actual notice of his previous suspension by mail, “it is likely that a second

notice of suspension mailed to the same address was also received.”).

Further, Adams and his father visited a local PennDOT office on several

occasions to check on the status of Adams’s suspension. N.T., 8/29/13, at

12, 15-16. Adams and his father last visited PennDOT in December 2012,

which is the month Adams’s suspension took effect.            See id. at 16.

Evidence that PennDOT mailed the notice of suspension to Adams, together

with the surrounding circumstances, is sufficient to prove that Adams had

actual notice that his license was suspended. See Crockford, supra.

      Adams also raises a challenge to the weight of the evidence, as well as

a claim that the trial court erred in finding that he should have known that

his license was suspended.       However, Adams has not presented any

argument relating to these claims, and has not cited to pertinent authorities.

See Pa.R.A.P. 2119(a) (stating that an appellant’s argument must include a

discussion of and citation to pertinent authorities). Thus, these issues have

been waived. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.

2009) (stating that “where an appellate brief fails to provide any discussion

of a claim with citation to relevant authority or fails to develop the issue in

any other meaningful fashion capable of review, that claim is waived.”).

      Judgment of sentence affirmed.




                                  -5-
J-S14040-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/16/2015




                          -6-